Citation Nr: 1617145	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  14-00 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a skin disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel
INTRODUCTION

The Veteran had active service from June 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's original claims of entitlement to service connection for low back and skin disabilities.  The Veteran submitted a timely notice of disagreement (NOD) with that decision, which the Agency of Original Jurisdiction (AOJ) returned in August 2010 as inadequate.  Unfortunately, a copy of this NOD was not retained in the record, leaving the Board unable to review that document to determine whether it constitutes a valid NOD.  Accordingly, extending the benefit of the doubt to the Veteran, the Board finds the NOD with the March 2010 rating decision is adequate, and that decision is the one on appeal to the Board.  See Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed. Cir. 2002) (holding that meeting the requirement of § 20.201 for an NOD is not an onerous task).  Thus, the instant case does not involve a petition to reopen.

In February 2016, the Veteran testified at a hearing before the undersigned.  A transcript of that hearing has been associated with his claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in relation to his back in May 2012 and determined to have no current back disability.  However, subsequent VA X-rays reflect the presence of degenerative disc disease in the lumbar spine.  Therefore, a new examination is necessary to address the nature and etiology of any current low back disability.   

Additionally, the Veteran asserts his skin problems are due to his military service, particularly conceded exposure to herbicides while serving in the Republic of Vietnam.  Post-service record documents his complaints and treatment for a number of different skin disorders since 2005.  Accordingly, the Board finds that a remand is required to provide the Veteran with a VA examination to determine the nature and etiology of any current skin disabilities.

While the appeal is in remand status, any outstanding VA and private medical records should also be obtained and associated with the claims file.  

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file all outstanding records of VA treatment, to include records from the Miami VA Medical Center dated after May 2009, the Central Alabama-Tuskegee VA Medical Center dated after September 2012, and the Birmingham VA Medical Center dated after August 2013.  

2.  With any necessary assistance from the Veteran, obtain any outstanding private treatment records, to include updated records from Alexander City Dermatology-Sylacauga dated after March 2010, Dr. Geary dated after June 2010, and Russell Medical Center dated after June 2010.

3.  Then schedule the Veteran for an examination to determine the nature and etiology of his low back disability.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should address the following:

For each diagnosed disability of the low back (please note that degenerative disc disease of the lumbar spine has already been diagnosed), please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset in or is otherwise related to active service, to include as a result of documented treatment of back problems in November 1967, October 1968, March 1969, and April 1969 therein.

In addressing this question, the examiner should also consider the Veteran's competent lay claims as to ongoing low back pain since service.  

A complete rationale shall be given for all opinions expressed.  

4.  Then schedule the Veteran for an examination to determine the nature and etiology of his skin disability.  To the extent possible, the Veteran should be scheduled for examination during an active period of his asserted disability.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should address the following:

For each diagnosed skin disorder, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset in or is otherwise related to active service, to include as a result of his presumed exposure to herbicides therein.
In addressing this question, the examiner should also consider the Veteran's competent lay claims as to ongoing observable skin problems since service.  

A complete rationale shall be given for all opinions expressed.  

5.  Then, after taking any additional development deemed necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and provided a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

